P.O. Box 2600 Valley Forge, PA 19482-2600 www.vanguard.com January 29, 2016 U.S. Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 RE: Vanguard Charlotte Funds (the “Trust”) File No. 333-177613 · Vanguard Total International Bond Index Fund Commissioners: Enclosed is the 8th Post-Effective Amendment to the Trust’s Registration Statement on Form N-1A, which we are filing pursuant to Rule 485(a) (1) under the Securities Act of 1933. The purposes of this Amendment are to: (1) add Institutional Select Shares of Vanguard Total International Bond Index Fund, a series of the Trust, and (2) affect a number of non-material editorial changes. Pursuant to Rule 485(a) (1) under the Securities Act of 1933, we request that this Amendment be declared effective on March 29, 2016. Prior to the effective date of the Amendment, Vanguard will submit a Rule 485(b) filing that will include text addressing any SEC staff comments. Pursuant to Rule 485(d)(2), the 485(b) filing will designate as its effective date the same date on which we have requested that this 485(a) be declared effective. Please contact me at (610) 669-8439 with any questions or comments concerning the enclosed Amendment. Sincerely, Christyn L. Rossman Associate Counsel The Vanguard Group, Inc. Enclosures cc: Asen Parachkevov, Esquire U.S. Securities & Exchange Commission
